Citation Nr: 0804510	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-39 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a left wrist 
disorder, to include as secondary to service-connected 
epicondylitis of the left elbow.

3.  Entitlement to service connection for a right wrist 
disorder, to include as secondary to service-connected 
epicondylitis of the right elbow.

4.  Entitlement to service connection for a bilateral hand 
and finger disability, to include as secondary to service-
connected bilateral epicondylitis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from March 1982 to March 2002.

This appeal arises from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In February 2006, the veteran submitted a lay statement 
without a waiver of RO consideration.  The Board notes, 
however, that the evidence was primarily duplicative and does 
not require further action. 38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  The veteran's current level of bilateral hearing acuity 
does not constitute a disability for which service connection 
can be granted under applicable VA regulations.

2.  There is no medical evidence of record of a diagnosis of 
a left wrist disorder that is in anyway related to service or 
is the result of service-connected epicondylitis of the left 
elbow.

3.  There is no medical evidence of record of a diagnosis of 
a right wrist disorder that is in anyway related to service 
or is the result of service-connected epicondylitis of the 
right elbow.

4.  There is no medical evidence of record of a diagnosis of 
a hand or finger disability that is in anyway related to 
service or is the result of service-connected bilateral 
epicondylitis.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303. 3.307, 3.309, 3.326, 3.385 (2007).

2.  A left wrist disorder was not incurred during active 
service, nor is any such disability causally related to or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 1153, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).

3.  A right wrist disorder was not incurred during active 
service, nor is any such disability causally related to or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 1153, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).

4.  A bilateral hand and finger disability were not incurred 
during active service, nor is any such disability causally 
related to or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a letters dated in May 2002 and January 2003.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the veteran, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the May 2002 and January 2003 letters.  As such, the veteran 
was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, initial 
notice was provided prior to the appealed decision in keeping 
with Pelegrini.  

Also, the letter asked the veteran to provide any evidence in 
his possession that pertained to the claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  

The veteran has undergone VA examinations.  The Board finds 
that these examinations, along with the veteran's treatment 
records, provide sufficient findings upon which to adjudicate 
the claims.  There is no duty to provide another examination 
or medical opinion.  Id.  No additional unattained evidence 
has been identified.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Based on the foregoing, VA satisfied its duties to the 
veteran.


Analysis

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  

In order to qualify for entitlement to compensation under 38 
U.S.C.A. §§ 1110 and 1131, a claimant must prove the 
existence of (1) a disability and (2) that such disability 
has resulted from a disease or injury that occurred in the 
line of duty. Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001).  A valid claim is not deemed to 
have been submitted where there is no competent evidence of a 
current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38  U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2007). 
Sensorineural hearing loss is included as among the specified 
chronic diseases subject to presumptive service connection.  
38 C.F.R. § 3.309(a) (2007).

Service connection may be established on a secondary basis 
for disability which is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  The Court of Appeals for Veterans Claims (Court) has 
construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition." Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.


Hearing Loss

The veteran contends that he has hearing loss due to in-
service exposure to missile launches.  He stated that he 
spent four years in a Titan II Missile silo with only a small 
pair of wax earplugs

The veteran's service medical records show that on entrance 
examination in March 1981, audiometric testing revealed pure 
tone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz as 
10, 0, 0, 0, and 10, respectively in the right ear and as 10, 
0, 5, 10, and 15 respectively in the left ear.  

Audiometric testing in December 1984 revealed pure tone 
thresholds at 500, 1000, 2000, 3000, and 4000 Hertz as 5, 0, 
0, 10, and 20, respectively in the right ear and as 15, 10, 
15, 30, and 30 respectively in the left ear.  

Audiometric testing in February 1986 revealed pure tone 
thresholds at 500, 1000, 2000, 3000, and 4000 Hertz as 20, 
10, 15, 15, and 30, respectively in the right ear and as 20, 
15, 20, 25, and 30 respectively in the left ear.   The 
veteran was diagnosed with mild high frequency hearing loss 
in both ears.

Audiometric testing in April 1991 revealed pure tone 
thresholds at 500, 1000, 2000, 3000, and 4000 Hertz as 10, 0, 
5, 10, and 25, respectively in the right ear and as 5, 5, 15, 
15, and 30 respectively in the left ear.  

Audiometric testing in March 1997 revealed pure tone 
thresholds at 500, 1000, 2000, 3000, and 4000 Hertz as 5, 5, 
5, 10, and 25, respectively in the right ear and as 10, 15, 
20, 25, and 30 respectively in the left ear.  It was noted 
that the veteran had high frequency hearing deficit in both 
ears, nonprogressive.

On discharge examination in November 2001, audiometric 
testing revealed pure tone thresholds at 500, 1000, 2000, 
3000, and 4000 Hertz as 10, 5, 15, 15, and 30, respectively 
in the right ear and as 15, 10, 15, 2, and 20 respectively in 
the left ear.  High frequency sensorineural hearing loss was 
noted in the left ear.  

The veteran underwent a VA audiological examination in 
October 2002.  Audiometric testing revealed pure tone 
thresholds at 500, 1000, 2000, 3000, and 4000 Hertz as 10, 
10, 15, 20, and 35, respectively in the right ear and as 20, 
15, 20, 30, and 35 respectively in the left ear.  Speech 
recognition scores were 96 percent for the right ear and 96 
percent for the left ear.  With regard to the right ear, mild 
loss was noted at 4000 and 6000 Hertz.  With regard to the 
left ear, mild loss was noted at 250 Hertz and from 3000 to 
6000 Hertz.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  For VA purposes, impaired hearing is 
deemed to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2007); see also Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

In order for the veteran to be granted service connection for 
hearing loss, there must be evidence of a service-connected 
disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The veteran's 
service medical records document hearing loss in both ears, 
however none of the audiometric tests including current VA 
examination in October 2002 shows that the veteran has a 
hearing loss disability that meets the criteria set forth in 
38 C.F.R. § 3.385.  Therefore, the appellant's claim for 
service-connected disability benefits for hearing loss cannot 
be granted.

The Board has considered the veteran's written statements 
submitted in support of his arguments that he has hearing 
loss as a result of his service.  To the extent that his 
statements represent evidence of continuity of 
symptomatology, without the corroboration of an actual 
clinical diagnosis of hearing loss his statements do not 
constitute competent evidence of a diagnosis of hearing loss, 
nor do they establish a nexus between hearing loss and his 
military service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of, or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or opinion 
as to medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

In view of the foregoing discussion, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for bilateral hearing loss.  Therefore, 
the benefit-of-the-doubt doctrine does not apply, and his 
appeal must be denied.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir.).


Wrists, hands and fingers

The veteran seeks service connection for bilateral wrist, 
hand and finger disorders as a direct result of his active 
service as well as secondary to his service-connected 
bilateral epicondylitis.  

The veteran's service medical records show that the veteran 
was treated in June 1997 for a fracture of the proximal 
interphalangeal joint at the third finger of the right hand.  
The service medical records are negative any findings, 
treatment or diagnoses of a wrist, hand or other finger 
disorder.

On VA examination in June 2003, the veteran was diagnosed as 
having a left small finger middle phalangeal joint deformity 
not apparently present while on active duty; musculoskeletal 
pain and fatigability with repetitive use of both forearms 
and wrists, more pronounced on the left forearm, as least as 
likely as not related to repetitive forearm use; and no 
obvious joint deformity, arthritis or impairing diseases.

On VA examination in August 2005, the veteran denied any 
medical problems specific to either wrist or hand but 
referenced flare-up pain in the forearm from the hands and 
wrists to the lateral epicondyle bilaterally during excessive 
use of the keyboard.  He demonstrated a dorsiflexed position 
of his wrists as the position he normally assumes while using 
the computer keyboard.  The examiner conluded that the 
symptoms from the veteran's bilateral wrists and hands are 
referred symptoms from the lateral epicondylitis bilaterally.  
The veteran did not have any specific hand or wrist 
complaints.

Examination of the long finger of the veteran's right hand 
revealed normal topographic anatomy with no evidence of joint 
enlargement.  There was no tenderness to firm palpation or 
compression of the proximal interphalangeal joint of the long 
finger of the right hand.  The veteran was diagnosed as 
having chronic bilateral lateral epicondylitis and recovered 
proximal phalanx fracture, third digit, right hand with no 
residual.

The veteran has submitted written statements from himself, 
his wife, his mother-in-law and former supervisor attesting 
to various pains in his wrists, hands and fingers.

The Board notes that there is no evidence of a wrist or hand 
disability during service or on current VA examination.  The 
VA examiner in August 2005 concluded that the veteran's 
symptoms from his wrists and hands are referred symptoms from 
his service-connected bilateral epicondylisits.  Thus, the 
Board must conclude that a separate wrist and/or hand 
disability has not been demonstrated.
 
With regard to a finger disability, the service medical 
records do show that the veteran did injure his third finger 
of the right hand during service; however, current VA 
examination reveals no residuals from the injury.  Also, 
current evidence (as diagnosed on VA examination in June 
2003) of a left finger disability does not reveal that such a 
disorder is related to service or a service-connected 
disorder.  Thus, there is no evidence of a current finger 
disability that is related to service or a service-connected 
disorder.    

Statements of wrist, hand and finger pain from the veteran, 
his wife, his mother-in-law and former supervisor are 
acknowledged.  These symptoms alone, however, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Additionally, 
while the veteran is competent to attest to experiencing pain 
in the wrists, hands, and fingers, he is not competent to 
render a diagnosis of a chronic wrist, hand and finger 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Objective evidence establishing the presence of a current 
disability must be of record.  Here no such evidence is 
present.  Accordingly, the preponderance of the evidence is 
against the claims for service connection for a bilateral 
wrists, hands and finger disabilities.  38 U.S.C.A. § 
5107(b); Ortiz; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).











	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied

Service connection for left wrist disorder, to include as 
secondary to service-connected epicondylitis of the left 
elbow is denied.

Service connection for a right wrist disorder, to include as 
secondary to the service-connected epicondylitis of the right 
elbow is denied.

Service connection for bilateral hand and finger conditions, 
to include as secondary to service-connected bilateral 
epicondylitis is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


